Case 0:20-cv-60719-WPD Document 69 Entered on FLSD Docket 03/19/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                                                 Case Number: 20-cv-60719-WPD

  ITAMAR MEDICAL LTD.,
       Plaintiff,
  v.

  ECTOSENSE NV,
        Defendant.
  ________________________________________/

        ORDER GRANTING LEAVE TO FILE SECOND AMENDED COMPLAINT

         THIS CAUSE is before the Court on the Parties’ Stipulated Motion for Leave to File a

  Second Amended Complaint [DE 68] (the “Stipulated Motion”). The Court has reviewed the

  Stipulated Motion and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED and ADJUDGED that the Stipulated Motion [DE 68] is

  GRANTED. Plaintiff Itamar Medical Ltd. shall separately file its Second Amended Complaint

  on or before March 26, 2021.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 19th day of March, 2021.




  Copies furnished to:
  Counsel of Record
